DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-10 are in condition for allowance because the prior art does not teach or suggest a layered double hydroxide (LDH) separator comprising a porous substrate made of a polymeric material; and a LDH with which pores of the porous substrate are plugged, wherein a central region along the thickness of the LDH separator has a lower mean porosity than peripheral regions along the thickness of the LDH separator.
	The closest prior art reference is considered to be Gonda et al. (US 2018/0248165 A1). Gonda et al. teach [0070 and 0093-0094] an LDH-containing separator having a porous substrate wherein the LDH is precipitated and grown in the pores of the porous substrate. However, Gonda et al. teach away from the claimed LDH separator because Gonda et al. teach the average porosity of the separator is 10 to 60 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEWART A FRASER/Primary Examiner, Art Unit 1724